Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 21, 2015

The Court of Appeals hereby passes the following order:

A16I0016. JAMES T.L. ROBERTS v. JP MORGAN CHASE BANK
     NATIONAL ASSOCIATION et al.

      James T.L. Roberts sued JP Morgan Chase Bank National Association and
Associated Credit Union. Associated Credit Union filed a motion to dismiss, which
the trial court granted on August 13, 2015. The court entered a certificate of
immediate review on Tuesday, August 25, and Roberts filed this application for
interlocutory review. We lack jurisdiction.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. If the certificate of immediate review is not entered within that ten-
day period, it is untimely, and the party seeking review must wait until the final
judgment to appeal. See OCGA § 5-6-34 (b); Wilcher v. Confederate Packaging,
Inc., 287 Ga. App. 451, 452 (1) (651 SE2d 790) (2007). Here, the certificate of
immediate review was entered 12 days after the order was entered. Accordingly, we
lack jurisdiction to consider this application for interlocutory appeal. Associated
Credit Union’s motion to dismiss is hereby GRANTED, and this application is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     09/21/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.